        Case 20-31586 Document 33 Filed in TXSB on 05/20/20 Page 1 of 5




                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

 IN RE:                        §
                               §
                                                            CASE NO. 20-31585-11
 PEARL RESOURCES LLC           §
                               §
                                                            CASE NO. 20-31586-11
 PEARL RESOURCES OPERATING CO. §
                                                               (Chapter 11)
 LLC                           §
      Debtors                  §
                               §
                                                          Jointly Administered Under
                               §
                                                             Case No. 20-31585-11
                               §
                                                         Judge Eduardo V. Rodriguez
                               §
                               §                               Contested Matter
 PEARL RESOURCES LLC and PEARL §
 RESOURCES OPERATING CO. LLC   §                      Objection to Claims No. 5 in Pearl
                               §                      Resources LLC and No. 2 in Pearl
 vs.                           §                       Resources Operating Co. LLC
                               §
 PILOT THOMAS LOGISTICS LLC    §
                               §                      Section 502(b)(1) of the Bankruptcy
                               §                         Code; Claimant’s claim is not
                               §                       enforceable against the Debtors or
                               §                                their Property


   DEBTORS’ OBJECTIONS TO PROOFS OF CLAIM FILED BY PILOT THOMAS
               LOGISTICS LLC, AND NOTICE OF HEARING

     THIS IS AN OBJECTION TO YOUR CLAIMS. THE OBJECTING PARTY IS ASKING
THE COURT TO DISALLOW THE CLAIMS THAT YOU FILED IN THIS JOINTLY
ADMINISTERED BANKRUPTCY CASE. IF YOU DO NOT FILE A RESPONSE WITHIN 30
DAYS AFTER THE OBJECTION WAS SERVED ON YOU, YOUR CLAIM MAY BE
DISALLOWED WITHOUT A HEARING.

      A HEARING HAS BEEN SET ON THIS MATTER ON TUESDAY, JUNE 30, 2020
AT 9:00 A.M. IN COURTROOM 402, 4TH FLOOR, 515 RUSK, HOUSTON, TEXAS 77002.

       Pursuant to 11 U.S.C. §502(b)(1), Federal Rule of Bankruptcy Procedure 3007, and LBR

3007-1, Pearl Resources LLC (“Pearl Resources”) and Pearl Resources Operating Co. LLC (“Pearl

Operating”), hereby object to the proofs of claim submitted by Pilot Thomas Logistics LLC

(“Claimant”).
        Case 20-31586 Document 33 Filed in TXSB on 05/20/20 Page 2 of 5




       1.      Claimant filed its proof of claim concerning Pearl Resources on April 28, 2020,

attached hereto as Exhibit A. Claimant filed its amended proof of claim concerning Pearl

Resources on May 19, 2020, attached hereto as Exhibit B. It is Claim Number 5. The claim is

secured, in the amount of $142,871.49.

       2.      Claimant filed its proof of claim concerning Pearl Resources on April 28, 2020,

attached hereto as Exhibit C. Claimant filed its amended proof of claim concerning Pearl

Operating on May 19, 2020, attached hereto as Exhibit D. It is Claim Number 2. The claim is

secured, in the amount of $142,871.49.

       3.      Section 502(b)(1) of the Bankruptcy Code calls for disallowance of claims that are

unenforceable under any applicable law. Claimant is unable to prove liability and/or damages with

respect to the claims it has asserted, and the subject debtors deny each and every factual basis for

the claims asserted. The subject debtors deny that they are indebted to Claimant for any amounts.

       4.      Claimant cannot recover for breach of contract or sworn account because neither

Pearl Resources nor Pearl Operating contracted with Claimant to provide the materials and services

which form the basis for the proofs of claim. Pearl Operating contracted with PDS Drilling, LLC

(“PDS”) to drill a well. Under that contract, PDS was liable for and fully indemnified Debtors for

all costs and damages related to the drilling and bringing the well under control. The Contract also

provided that PDS was not Pearl Operating’s agent and had no authority to enter into contracts on

behalf of Pearl Operating. PDS subcontracted with Claimant and neither Debtor was a party to

the subcontract. Claimant’s invoices and other documents confirm that it contracted with and

provided materials and services to PDS—not to either Debtor. As such, no amount was due to

Claimant. Claimant’s proof of claim should also be denied because it is based on fraudulent or

false invoices which do not accurately state the materials and services provided by Claimant.

Claimant’s quantum meruit claim fails because it cannot meet the necessary elements of such

                                                 2
         Case 20-31586 Document 33 Filed in TXSB on 05/20/20 Page 3 of 5




claim. Under Texas law, Claimant also cannot recover in quantum meruit from Debtors because

there was an express contract covering the services and materials furnished by Claimant. Recovery

in quantum meruit is barred even if the contract was between Claimant and a third party. Recovery

in quantum meruit, or otherwise, is also barred by the statutorily-mandated limitation of liability

of TEX. PROP. CODE § 56.043, which provides that an owner cannot be liable to a subcontractor

for more than the amount the owner owes the original contractor at the time the subcontractor

provides notice of a lien claim. In addition, Claimant’s claim should be disallowed for all of the

reasons set forth in Debtors’ Complaint filed in Adversary No. 20-03077, a copy of which is

attached hereto and incorporated herein.

       5.      The proofs of claim should not be allowed in whole or in part.

       6.      The affidavit of Myra Dria, a duly authorized representative of the subject debtors

appended to this Objection.

       7.      Pearl Resources and Pearl Operating reserve the right to assert counterclaims

against Claimant.

       WHEREFORE, PREMISES CONSIDERED, the Pearl Resources and Pearl Operating

respectfully pray that the Court not allow Claimant’s claims against them, and grant them such

other and further relief to which they are entitled.




                                                  3
        Case 20-31586 Document 33 Filed in TXSB on 05/20/20 Page 4 of 5




                                                      Respectfully submitted,

                                                      HAWASH CICACK & GASTON LLP

                                                      /s/ Walter J. Cicack
                                                      WALTER J. CICACK
                                                      Texas State Bar No. 04250535
                                                      wcicack@hcgllp.com
                                                      JEREMY M. MASTEN
                                                      Texas State Bar No. 24083454
                                                      jmasten@hcgllp.com
                                                      3401 Allen Parkway, Suite 200
                                                      Houston, Texas 77019
                                                      (713) 658-9015 - tel/fax

                                                      Attorneys for Debtors

                                      Certificate of Service

        I hereby certify that a true and correct copy of the document has been served on counsel of
record, through the Court’s ECF noticing system, first class mail, and certified mail, return receipt
requested, on May 20, 2020.

Joshua N. Eppich
BONDS ELLIS EPPICH SCHAFER JONES LLP
420 Throckmorton Street, Suite 1000
Fort Worth, Texas 76102
joshua@bondsellis.com
Attorneys for Pilot Thomas Logistics LLC

                                               /s/ Walter J. Cicack
                                              Walter J. Cicack




                                                 4
Case 20-31586 Document 33 Filed in TXSB on 05/20/20 Page 5 of 5
